                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

JIMMY W. MCMASTERS,                              )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )       NO. 1:17-cv-00088
                                                 )
AVIAGEN NORTH AMERICA, INC, et                   )       JUDGE CAMPBELL
al.,                                             )       MAGISTRATE JUDGE NEWBERN
                                                 )
        Defendants.                              )

                                            ORDER

       The Court having been advised that this action has been settled, the action is dismissed

without prejudice to the right, upon good cause shown within sixty (60) days, to reopen the action

if the settlement is not consummated. Within this sixty day period, the parties may submit a

proposed agreed order of compromise and dismissal.

       It is so ORDERED.

                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 1:17-cv-00088 Document 51 Filed 10/30/18 Page 1 of 1 PageID #: 218
